Name: Commission Regulation (EEC) No 1757/86 of 5 June 1986 suspending the advance fixing of the export refund for cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/26 Official Journal of the European Communities 6. 6 . 86 COMMISSION REGULATION (EEC) No 1757/86 of 5 June 1986 suspending the advance fixing of the export refund for cereal-based compound feedingstuffs of refunds for compound feedingstuffs should accordingly be suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular the first subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 provides that the application of provisions concerning the advance fixing of the refund may be suspended where examination of the market situation shows that the appli ­ cation of those provisions has given rise or may give rise to difficulties ; Whereas, in view of the uncertainty caused by the possible differentiated application of the threshold prices for basic cereals used for the manufacture of compound feedingstuffs, the maintenance of the present system is liable to lead to speculation ; whereas the advance fixing HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of the export refund for cereal-based compound feedingstuffs (subheading 23.07 B I of the Common Customs Tariff) referred to Article 1 (d) of Regulation (EEC) No 2727/75 is hereby suspended from 6 to 13 June 1986 . Article 2 This Regulation shall enter into force on 6 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 118 , 7. 5 . 1986, p . 1 .